department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date tege eo uil number date employer_identification_number legend a b xx yy dear ------------------ we have considered your request dated date that a proposed set-aside of dollar_figurexx be treated as a qualifying_distribution within the meaning of sec_4942 of the internal_revenue_code for the calendar_year ending yy you have been recognized as exempt from federal_income_tax under sec_501 of the code and has been classified as a private non-operating foundation within the meaning of sec_509 of the code you make charitable_contributions to various sec_501 organizations including hospitals in a specifically you make charitable_contributions to the b hospital in a specifically you fund the purchase of medical equipment for diagnosing patients and educating doctors dealing with lung diseases of children of the b hospital in a you wish to set-aside dollar_figurexx for the purchase of specific medical equipment under the law in a hospitals that receive foreign funds of equipment must receive permission from the government in a before funds or equipment can be sent to a hospital it can take the hospital from one to six months to receive this permission from the a government until then the hospital cannot use these funds or this equipment accordingly the board_of directors of the foundation by resolution has approved a set-aside of funds in the amount of dollar_figurexx they have further authorized this request to the internal_revenue_service for approval of the suitability of the set-aside and confirmation of its status as a qualifying_distribution of the foundation for the taxable_year ending yy a statement by your board_of directors that the amount set-aside for the equipment as described above will actually be paid for this project within months is included in this request sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 in substance and generally defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation's exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 in substance and generally defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 of the code sec_4942 in substance provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution the dollar_figurexx set-aside for the project listed above is being set_aside for a specific project that accomplishes a charitable purpose under sec_170 of the code the service has previously determined that the foundation has regularly provided significant support to various operating charities including various hospitals a set-aside will allow you to purchase specific medical equipment for medical treatment and education the specific project listed above for which the set-aside is being made is designed to further and enhance these charitable activities accordingly the suitability test of sec_53_4942_a_-3 of the regulations is satisfied the purchase described above can better be accomplished by a set-aside rather than by immediate payment of funds this conclusion derives from the legal requirements under the law in a which requires a waiting_period before equipment or funds from a foreign_country can be used by a charity in a based on the foregoing we rule that the set-aside of dollar_figurexx on your books_and_records specifically devoted to the planned purchase of medical equipment for diagnosing patients and educating doctors dealing with lung diseases of children at the b hospital in a meets the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly the set-aside may be treated as a qualifying_distribution for the foundation’s taxable_year ending yy we direct the foundation’s attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation's minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the foundation’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent thank you for your cooperation sincerely yours debra j kawecki manager exempt_organizations technical group enclosure notice
